Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2021 has been entered.
Claims 19-40 are currently pending with claims 1-18 being canceled.  
All rejections are maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "the inorganic foaming agent and the organic foaming agent" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 26-29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0015307 to Fukushima et al. (Fukushima) in view of WO 2010/049530 to Bussels et al. (Bussels) and US 4,072,790 to Creekmore et al. (Creekmore)
Fukushima discloses a foamed profile suitable as a flooring material obtained from a resin composition comprising a synthetic resin, 5 to 200 parts by weight of wood flour, 5 to 200 parts by weight of fillers and a foaming agent (paragraphs 20, 22, 40, 45 and 48).  The synthetic resin comprises polyvinyl chloride (PVC) (paragraph 20).  The fillers comprise calcium carbonate (paragraph 40).  The wood flour reads on the claimed plant fiber.  The foaming agent comprises a combination of sodium bicarbonate and azodicarbonamide (ADCA) (paragraph 45).  The foamed profile includes calcium stearate in an amount from 0.01 to 5 parts by weight based on 100 parts by weight of the synthetic resin (paragraph 41).  The foamed profile also contains pigment comprising titanium oxide in an amount from 0.5 to 20 parts by weight (paragraph 39).  
Fukushima does not specifically disclose the content of the foaming agent and a density of the foam layer, nor does the resin composition comprise 3-5 parts 
Bussels, however, discloses a foamed PVC article comprising a PVC foam layer obtained from a resin composition composed of 40 to 70 wt% of PVC, 40 to 70 wt% of mineral filler, 1.5 wt% of a foaming agent, 12 phr of an acrylate processing aid, 6 phr of a toughening agent, 1.9 phr of a lubricant, 1.5 phr of Sn stabilizer and 9 phr of a light stabilizer (page 11 and table 2).  The acrylate processing aid corresponds to the claimed foam regulator.  The PVC foam layer contains 0-2 wt% of a lubricant (page 12, lines 10-15) and this encompasses the claimed range.  The PVC foam layer also includes 0.1 to 5 wt% of a foaming agent which also encompasses the claimed range (page 8, lines 15-20).  A coloring agent is added to the PVC foam layer in an amount of 0-5 wt% (page 13, lines 15-20).  A cap layer is provided on the PVC foam layer by extrusion (page 13, lines 5-20).  
Bussels also discloses the PVC foam layer having a density of less than 1.0 g/cc, preferably from 0.6 to 0.8 g/cc (page 6, lines 9-11).  The range of less than 1.0 g/cc overlaps the claimed range.  Bussels did not teach away from the use of the PVC foam layer having a density of 0.8-1.0 g/cc because nowhere did Bussels criticize or discredit the foam density of 0.8-1.0 g/cc would render the foam board unsatisfactory for its intended purpose.  This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the foam density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such foam density is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PVC foam layer disclosed in Fukushima having a foam density disclosed in Bussels motivated by the desire to provide a light weight flooring material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an acrylate processing aid disclosed in Bussels in the foamed profile disclosed in Fukushima motivated by the desire to promote fusion, thereby improving melting strength.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a toughening agent disclosed in Bussels in the foamed profile disclosed in Fukushima motivated by the desire to improve impact resistance. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lubricant 
Creekmore, however, discloses a PVC composition comprising a PVC resin, a plasticizer, a silica pigment, a heat stabilizer, a chelator, a lubricant, a surfactant and a slip-antiblock agent (abstract).  The PVC composition contains 1 to 3 parts by weight of a heat stabilizer comprising zinc stearate and calcium stearate in a weight ratio from 1:1 to 3.9:1 (column 2, lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the zinc stearate and calcium stearate in substantial equal amounts disclosed in Creekmore for the metallic soap disclosed in Fukushima motivated by the desire to enhance the stabilization of the PVC resin composition against thermal and actinic degradation.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US Fukushima in view of Bussels and Creekmore as applied to claim 26 above, further in view of US 2014/0329062 to Song (Song).  
Neither Fushima nor Bussels discloses the PVC foam layer having a thickness in the range from 4 to 5 mm.  
Song, however, discloses a multi-purpose tile installed on floors comprising a foam base layer bonded to an upper substrate layer of non-foam plastic.  The foam base layer comprises a PVC foam layer having a thickness of 2 to 6 mm while the upper substrate layer comprises a PVC polymer layer having a thickness of 0.1 to 2 mm (paragraphs 44, 50, 54, 55 and 57).  The bonding process includes applying a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a wear layer, a PVC design layer and a PVC upper substrate layer disclosed in Song on the PVC foam layer disclosed in Fukushima motivated by the desire to form a multi-purpose tile having good impact resistance, thermal insulation and acoustical insulation.  

Applicant alleges that there is no motivation to modify or replace the hindered amine compound light stabilizer because the hindered amine compound light stabilizer taken individually has high activity of weather resistance.  The examiner respectfully disagrees.   
The examiner directs Applicant’s attention to paragraph 41 of Fukushima wherein the metallic soap can be incorporated in the PVC resin composition in an amount of 0.001 to 10 parts by mass of the synthetic resin.   The metallic soap including calcium stearate and zinc stearate is usable with the hindered amine 
Creekmore is relied upon to supply that deficiency.  As such, the basis of the obviousness rejection is completely irrelevant to the substitution of the calcium stearate and the zinc stearate for the hindered amine compound light stabilizer as alleged by Applicant, but modification of the equal proportions of the calcium stearate and the zinc stearate incorporated in the PVC resin composition.  
Fukushima is analogous art to Creekmore because they both are directed to a PVC resin composition containing a metallic soap stabilizer to enhance the stabilization of the PVC resin composition against thermal and actinic degradation.  As there is a motivation to combine Fukushima and Creekmore to arrive at the claimed invention, a prima facie case of obviousness is said to exist.    

The declaration of Kristof Van Vlassenrode has been reviewed and considered thoroughly.  The declaration is merely based on declarant’s presumption unsupported by any evidence of record.  Applicant has not presented any experimental data showing that equal proportion of the Calcium and Zinc stearate provides evidence of unexpected results.  As a result of this, the declaration has little weight when considered for patentability in view of all the evidence of record in the application.     

Claims 19-23, 26-29, 34-37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102492244 (CN’244) in view of Bussels and Creekmore.   

CN’244 does not specifically disclose a flooring material comprising a PVC foam board and a PVC layer adhered to the PVC foam board and there is no teaching or suggestion that the PVC foam board comprises a brightening agent and has a density of 0.8g/cc or greater.  There is no teaching or suggestion that a heat stabilizer comprises calcium stearate and zinc stearate with a weight ratio of 1:1. 

Bussels discloses the PVC foam layer having a density of less than 1.0 g/cc, preferably from 0.6 to 0.8 g/cc (page 6, lines 9-11).  The range of less than 1.0 g/cc overlaps the claimed range.  Bussels did not teach away from the use of the PVC foam layer having a density of 0.8-1.0 g/cc because nowhere did Bussels criticize or discredit the foam density of 0.8-1.0 g/cc would render the foam board unsatisfactory for its intended purpose.  This is in line with In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the foam density will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such foam density is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the PVC foam layer disclosed in CN’244 having a foam density disclosed in Bussels motivated by the desire to provide a light weight flooring material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a PVC covering layer taught by Bussels on the PVC foam board disclosed in CN’244 motivated by the desire to further protect the PVC foam board from damage.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a brightening agent taught by Bussels in the PVC foam board of CN’244 motivated by the desire to add color to the PVC foam board.  
Creekmore, however, discloses a PVC composition comprising a PVC resin, a plasticizer, a silica pigment, a heat stabilizer, a chelator, a lubricant, a surfactant and a slip-antiblock agent (abstract).  The PVC composition contains 1 to 3 parts by 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the zinc stearate and calcium stearate disclosed in Creekmore for a heat stabilizer disclosed in CN’244 motivated by the desire to enhance the stabilization of the PVC resin composition against thermal and actinic degradation.  
Regarding claim 34, the PVC foam board has a thickness of 5 mm (comparative example 1).  
Regarding claim 36, the PVC foam board of CN’244 comprises 20-95 parts by weight of PVC, 0-70 parts by weight of calcium carbonate, 2 parts by weight of chlorinated polyethylene, 1-20 parts by weight of acrylic ester modifier, 1.5 parts by weight of polyethylene wax, 0.25 parts by weight of ADCA and 0.25 parts by weight of sodium bicarbonate (pages 2 and 3).  The content of the foaming agent including ADCA and sodium bicarbonate is within the claimed range.   
Regarding claim 37, the organic foaming agent of CN’244 comprises azodicabonamide or azobisiodine foaming agent, and each of which corresponding to the claimed organic foaming agent comprising azoic compounds.  
Regarding claim 40, the calcium carbonate and the chlorinated polyethylene toughening agent are incorporated in the PVC foam board of CN’244 with a mixing ratio of 10:1 (example 1).  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over CN’244 in view of Bussels and Creekmore as applied to claim 19 above, further in view of US 4,138,521 to Brown (Brown).   

Brown, however, discloses a flooring material comprising a PVC foam layer 8, PVC layer 2, a tissue layer 4, a PVC layer 3, a PVC foam layer 5, a print layer 6 and a PVC wear layer 7 (figure 5).  The PVC foam layer 8 corresponds to the PVC foamed board of CN’244.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a flooring material as taught by Brown because such is a typical structure of the flooring material and Brown provides necessary details to practice the invention of CN’244.  

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CN’244 in view of Bussels and Creekmore as applied to claim 19 above, further in view of US 4,500,591 to Peltier et al. (Peltier).   
None of the first three references disclose a flooring material having a recited structure set forth in the claim.  
Peltier, however, discloses a vinyl flooring composite comprising an outermost PVC wear layer, a PVC foam layer containing calcium carbonate filler, a substrate that is coated with a PVC plastisol and a latex foam rubber backing (column 4, lines 55-68).  The PVC foam layer corresponds to the PVC foam board of CNN’244.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a PVC wear layer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a latex foam rubber backing and a PVC coated substrate taught by Peltier on a surface of the PVC foam board of CN’244 opposite from the PVC wear layer motivated by the desire to provide a flooring material having excellent resiliency and dimensional stability.  

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over CN CN’244 in view of Bussels and Creekmore as applied to claim 19 above, further in view of Song. 
None of the first three references disclose the flooring material comprising a PVC polymer layer adhered to the PVC foam layer wherein the PVC polymer layer and the PVC foam layer are discretely formed as definitive layers and there is no teaching or suggestion of the thicknesses of the PVC foam layer and the PVC polymer layer.  
Song, however, discloses a multi-purpose tile installed on floors comprising a foam base layer bonded to an upper substrate layer of non-foam plastic.  The foam base layer comprises a PVC foam layer having a thickness of 2 to 6 mm while the upper substrate layer comprises a PVC polymer layer having a thickness of 0.1 to 2 mm (paragraphs 44, 50, 54, 55 and 57).  The bonding process includes applying a sufficient pressurization and temperature to the foam base layer and the upper substrate layer so as to provide a good surface to surface bond between the layers 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a wear layer, a PVC design layer and a PVC upper substrate layer disclosed in Song on the PVC foam layer disclosed in CN’244 motivated by the desire to form a multi-purpose tile having good impact resistance, thermal insulation and acoustical insulation.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over CN’244 in view of Bussels, Creekmore as applied to claim 19, further in view of CN 102363664 (CN’664).   
None of the first three references disclose the PVC foam board comprising a lubricant containing stearic acid and polyethylene wax with a mixing ratio of 1:1.  
CN’664, however, discloses a foamed plate obtained from a PVC composition comprising PVC, lead stabilizer, chlorinated polyethylene, calcium carbonate, acrylic process modifier, titanium dioxide, stearic acid, polyethylene wax, UV absorber and pigment (paragraph 11).   The PVC composition contains the stearic acid and polyethylene wax in equal proportions (paragraph 24, example 1).  
.  

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over CN’244 in view of Bussels, Creekmore as applied to claim 19, further in view of CN 102040785 (CN’785).   
None of the first three references disclose the PVC foam board comprising both light calcium carbonate and heavy calcium carbonate. 
CN’785, however, discloses a foamed plate obtained from a PVC composition comprising PVC, stabilizing agent, foaming agent, nucleating agent, lubricant, and processing agent (abstract).  The PVC composition further includes a filler comprising both light and heavy calcium carbonate (paragraph 7).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use light and heavy calcium carbonate as a filler of the PVC foam board motivated by the desire to reduce the cost of the production while providing high surface hardness, high strength, and good product quality.   
Applicant alleges that there is no motivation to combine teachings of Creekmore and CN’244 because they are directed to different products serving different purposes, i.e., a food film vs. a foam board.  The examiner respectfully disagrees.  

CN’244 does disclose that the PVC foam comprises calcium and zinc stearates (page 2).  However, CN’244 does not teach calcium and zinc stearates incorporated in the PVC foam in equal amounts.  
Creekmore is relied upon to rectify the missing equal proportions of calcium and zinc stearates.  As there is a motivation to combine teachings of Creekmore and CN’244, a prima facie case of obviousness is said to exist.  
The declaration of Kristof Van Vlassenrode has been reviewed and considered thoroughly.  The declaration is merely based on declarant’s presumption unsupported by any evidence of record.  Applicant has not presented any experimental data showing that equal proportion of the Calcium and Zinc stearate provides evidence of unexpected results.  As a result of this, the declaration has little weight when considered for patentability in view of all the evidence of record in the application.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788